DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 3, 4A and 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The disclosure refers to Non Patent Literature “Beating Floating Point at its Own Game: Posit Arithmetic” by John Gustafson and Isaac Yonemoto without disclosing bibliographic information about the reference. 
[0032] line 7, “greater then” should be “greater than”.
[0035, 0048] line 4, “minimum positive (e.g., maxpos … figure 4A and 4B) should be “minimum positive (e.g., minpos … figure 4A and 4B).
[0053] line 4, “memory device 205” should be “memory device 204”.
[0058] line 9, “memory device 230” should be “memory device 204”.
[0064] line 13, 15 “memory device 202” should be “memory device 202”.
[0071] line 5, “conversion component 211” is not shown in figure 2C.
[0073] line 8, “FLGA 221” should be “FPGA 221”.
[0076] line 7, “ASIC 233” should be “ASIC 223”.
[0079] line 1, “FPGA 227” should be “FPGA 221”.
[0088] line 8; [0091] line 8, “the exponent 338” should be “the exponent 337”.
[0090] line 4, 7 “the exponent 335” should be “the exponent 337”.
[0090] line 5, 9 “the regime 333” should be “the regime 335”.
[00105] line 3 “the logic circuit 524” should be “the logic circuit 522”.
[00108] line 8 “the memory resource 538” should be “the memory resource 524”.
Appropriate correction is required.
Claim Objections
Claim 16, 18-21 objected to because of the following informalities: 
Claim 16, 18-21, line 2, “a quantity of bits” should be “the quantity of bits”.
 	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “logic circuitry configured to alter” and “logic circuitry to perform an operation” in claim 1 and 7, respectively. As described in specification, [0031] logic circuitry can be provided in form of one or more processor, SoC, FPGA or other combination of hardware and/or circuitry.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 15, recites “an operation to alter a quantity of bits… to generate a second bit string”. Is “a quantity of bits” correspond to the first quantity of bits of the first bit string, or a new quantity of bits to generate a second bit string? Such limitation renders the claim unclear and indefinite.
Dependent claims 16-24 are rejected for inheriting the same deficiencies as claims upon which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea with significantly more.

Regarding claim 1, it recites an apparatus to perform variable precision data conversion by manipulating the quantity of bits subset (adding or removing bits) to alter the different level of precision.

Under Prong Two Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites an apparatus comprising a memory resource to receive data, and a logic circuitry to perform the conversion. However, these elements are recited at a high level of generality, i.e. as generic computer components performing generic computer functions such as receiving data (amount to mere data gathering), which is a form of insignificant extra solution activity. Such element fail to provide a meaningful limitation on the claimed, and amount to no more than mere instructions to apply the exception using generic computer elements. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to step 2A Prong Two, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic computing elements. The same conclusion is reached in 2B, i.e. mere instruction to apply an exception on a generic elements cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving data step is considered to be extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network is well-understood, routine, conventional function when it is claimed in a merely generic manner. Thus claim 1 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 7, it recites an apparatus to perform variable precision data conversion by manipulating the quantity of bits subset (adding or removing bits) to alter the different level of precision.
Under Prong One of Step 2A of the 2019 PEG, claim 1 recites limitation to alter the first quantity of bits to a second quantity of bits of second level of precision, such limitation explicitly cover mathematical concept, such removing or adding quantity of bit to perform conversion of variable precision data format. Therefore, the claim includes limitation that fall within the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites an apparatus comprising: a memory device comprising logic circuitry and a memory resource, the memory device is configured to receive data, and a controller, wherein the controller is configured to cause the logic circuitry to perform the operation. However, these elements are recited at a high level of generality, i.e. as generic computer components performing generic computer functions such as receiving data (amount to mere data gathering), which is a form of insignificant extra solution activity. Such element fail to provide a meaningful limitation on the claimed, and amount to no more than mere instructions to apply the exception using generic computer elements. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to step 2A Prong Two, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic computing elements. The same conclusion is reached in 2B, i.e. mere instruction to apply an exception on a generic elements cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving data step is considered to be extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), 

Regarding claim 15, the same analysis that is used to reject claim 1 is applied to claim 15.
Regarding claim 2-6, 8-14, and 16-24, they are rejected under 35 U.S.C 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1, 7, and 15, respectively, but fail to include any additional element efficient to amount to significantly more than the judicial exception.
Regarding claim 2-4, 8-12, 16, 18-23 recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.  
Regarding claim 6, recites logic circuitry includes an arithmetic logic unit, a FPGA, a RISC or a combination thereof. However, this limitation fails to provide a meaningful limitation on the claim and amount to no more than mere instructions to apply the exception using generic computer component fails to integrate the claim into a practical application under prong two step 2A and cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
Regarding claim 5, 13, and 17, it recites the posit format. However, this limitation fails to provide a meaningful limitation on the claim and amount to no more than mere instructions to apply the exception using generic computer component fails to integrate the claim into a practical application under prong two step 2A and cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Regarding claim 14 and 24, recite the level of precision are corresponding to a dynamic range or a resolution, or both. However, this limitation fails to provide a meaningful limitation on the claim and amount to no more than mere instructions to apply the exception using generic computer component fails to integrate the claim into a practical application under prong two step 2A and cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 3-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3-5 of U.S. Patent No. 10,833,700 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are more specific than the examined claims. Therefore, the examined claims are anticipated by the reference claims.
The claims in question are compared in the following table:
Application 16/415,154
U.S. Patent 10,833,700
1. An apparatus, comprising: a memory resource configured to receive data comprising a bit string having a first quantity of bits that correspond to a first level of precision; and logic circuitry coupled to the memory resource, wherein the logic circuitry is configured to alter the first quantity of bits 
An apparatus, comprising: a memory resource configured to receive data comprising a bit string having a first quantity of bits that correspond to a first level of precision; and logic circuitry coupled to the memory resource, wherein the logic circuitry is configured to: determine that the bit string having the first quantity of bits has a alter the first quantity of bits to a second quantity of bits that correspond to a second level of precision based, at least in part, on the determination that the bit string has the particular data pattern associated therewith.

3. The apparatus of claim 1, wherein the bit string comprises a plurality of bit sub-sets, and wherein the logic circuitry is configured to cause one or more bits to be added to, or removed from, at least one bit sub-set of the bit string to alter the first quantity of bits to the second quantity of bits.
4. The apparatus of claim 1, wherein the logic circuitry is further configured to: determine a maximum positive value for the bit string having the second quantity of bits; determine a minimum positive value for the bit string having the second quantity of bits; and alter the second quantity of bits to a third quantity 
4. The apparatus of claim 1, wherein the logic circuitry is further configured to: determine a maximum positive value for the bit string having the second quantity of bits; determine a minimum positive value for the bit string having the second quantity of bits; and alter the second quantity of bits to a third quantity of bits that correspond to the maximum positive value for the bit string or the minimum positive value for the bit string.

5. The apparatus of claim 1, wherein the bit string is formatted according to a Type III universal number format or a posit format.


Claim 7, 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 and 10 of U.S. Patent No. 10,833,700 in view of Callegari (US 2017/0153926).
Application 16/415,154
U.S. Patent 10,833,700
7. An apparatus, comprising: a memory device comprising logic circuitry coupled to a memory resource, wherein the memory device is configured to receive a first bit string having a first quantity of bits that correspond to a first level of precision, wherein the first quantity of bits comprises a sign portion, a regime portion, an exponent portion, and a mantissa portion; and a controller coupled to the logic circuitry and the memory resource, wherein the controller is configured to cause the logic circuitry to perform an operation to alter the first quantity of bits of the first bit string to generate a second bit string having a 
An apparatus, comprising: a memory device comprising logic circuitry coupled to a memory resource, wherein the memory device is configured to receive one or more bit strings each including a sign portion, a regime portion, an exponent portion, and a mantissa portion and having a first total quantity of bits that correspond to a first level of precision; and logic circuitry coupled to the memory resource and configured to: monitor each of the one or more bit strings to determine respective data patterns associated with each of the one or more bit strings; determine that a bit string having the perform an operation to alter the first total quantity of bits of the subsequently received bit string to generate a second bit string having a second total quantity of bits that correspond to a second level of precision based, at least in part, on the determination that the subsequently received bit string has the particular data pattern; increase a quantity of bits associated with the sign portion, the regime portion, the exponent portion, the mantissa portion, or combinations thereof, of the subsequently received bit string; and decrease the quantity of bits associated with a different one of the sign portion, the regime portion, the exponent portion, the mantissa portion, or combinations thereof, of the subsequently received bit string.



5. The apparatus of claim 1, wherein the bit string is formatted according to a Type III universal number format or a posit format.


	Regarding claim 7, the corresponding primary reference does not explicitly disclose “a controller coupled to the logic circuitry and the memory resource, wherein the controller is configured to cause the logic circuitry”. However, Callegari discloses a rendering manager coupled to the software and hardware component and the memory 110 (Callegari, figure 1) and the rendering manager 124 may be used to determine when it would be appropriate to convert variable precision level (Callegari, [0036]). 
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention modify the circuit of the primary reference to have a controller as disclosed in Callegari because it provides a controller as required by the application claims while altering the data from double precision to single precision for data processing capabilities of GPU, it can significantly improve application performance, and reduce its memory and bandwidth requirement, thereby freeing up system resources for other application as recognized by Callegari [0045].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callegari (US 2017/0153926).

Regarding claim 1, Callegari teaches an apparatus (Callegari, figure 1, computer system 100), comprising: 
a memory resource (Callegari, figure 1, memory 110) configured to receive data comprising a bit string having a first quantity of bits that correspond to a first level of precision (Callegari, [0014] the binary format used to represent data as stored in memory… such variable-precision data format may include, but not limited to single-precision (single-precision (32 bit) and double-precision (64 bit)); and 
logic circuitry (Callegari, figure 1, hardware and software components contain CPU 140, GPU 142, and application 120) coupled to the memory resource, wherein the logic circuitry is configured to alter the first quantity of bits to a second quantity of bits that correspond to a second level of precision (Callegari, figure 2 shows the exemplary data processing for the processing application data using the computer system of figure 1, [0047] in data flow 202 performs pre-processing operations, for example, converting from a double precision floating point to a single precision format. First level of precision is interpreted as double precision floating point, and second level of precision is interpreted as single precision floating point. As well known in the art, double precision (64 bit) floating point format has 1 sign bit, 11 bit exponent, 52 bit mantissa/significant, and single precision (32 bit) floating point format has 1 sign bit, 8 bit exponent, 23 bit mantissa/significant. Thus when converting from double precision to single precision floating point format, bits of subsets such as exponent and significant/mantissa are removed, from 11 bits to 8 bits and 52 bits to 23 bits, respectively).

Regarding claim 2, the invention disclosed in Callegari teaches the claimed invention of the parent claim above, including the first level of precision or the second level of precision is greater than the other of the first level of precision or the second level of precision (Callegari, [0022] double precision floating point provides higher precision than single floating point).  

Regarding claim 3, the invention disclosed in Callegari teaches the claimed invention of the parent claim above, including the bit string comprises a plurality of bit sub-sets (Callegari, [0014] the variable-precision data format may use format such as IEEE for floating point, as well known, IEEE has 3 sub-sets, sign, exponent, and mantissa/significant) , and wherein the logic circuitry is configured to cause one or more bits to be added to, or removed from, at least one bit sub-set of the bit string to alter the quantity of bits to the second quantity of bits (Callegari, [0047] when converting from double precision to single precision floating point format, bits of subsets such as exponent and significant/mantissa are removed, from 11 bits to 8 bits and 52 bits to 23 bits, respectively).  

Regarding claim 6, the invention disclosed in Callegari teaches the claimed invention of the parent claim above, including the logic circuitry includes an arithmetic logic unit, a field programmable gate array, a reduced instruction set computing device, or a combination thereof (Callegari, [0068] while discussion refers to microprocessor or multicore processor, some implementation are performed by one or more integrated circuits, such as ASIC, or FPGA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 7-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callegari in view of Gustafson (NPL- Post Arithmetic).
Claims 7-24 are addressed before claims 4-5. 
Regarding claim 7, Callegari teaches An apparatus (Callegari, figure 1 computer system 100), comprising: a memory device comprising logic circuitry coupled to a memory resource (Callegari, figure 1, the memory 110 coupled to hardware and software components contain CPU 140, GPU 142, and application 120. Logical circuitry is interpreted as in [0031] can be provided in form of one or more processors), wherein the memory device is configured to receive a first bit string having a first quantity of bits that correspond to a first level of precision (Callegari, [0014] the binary format used to represent data as stored in memory… such variable-precision data format may include, but not limited to single-precision(single-precision (32 bit) and double-precision (64 bit), Callegari also teaches a controller coupled to the logic circuitry and the memory resource (Callegari, the rendering manager 124 is coupled to the software and hardware including CPU 140 and GPU 142, and memory 110), wherein the controller is configured to cause the logic circuitry to perform an operation to alter the first quantity of bits of the first bit string to generate a second bit string having a second quantity of bits that correspond to a second level of precision (Callegari, [0036] the rendering manager 124 may be used to determine when it would be appropriate to convert from double precision to single precision floating point).
Callegari does not explicitly teach the first quantity of bits comprises a sign portion, a regime portion, an exponent portion, and a mantissa portion;
However, Gustafson teaches a posit format, or type III format comprises a sign portion, a regime portion, an exponent portion, and a mantissa portion; (Gustafson, 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the data processing posit format disclosed by Gustafson to replace with the data processing format such as floating point format disclosed by Callegari to perform processing data with variable precision. This modification would have been obvious because Callegari teaches a system that can optimize computer hardware resource utilization by processing variable precision data and (Callegari, [0014, 0034]) the variable precision data are not limited to single and double precision floating point format, and Gustafson teaches a posit format data that behaves much like floating point format, and it is designed as a (Gustafson, section I Overview). Additionally, doing the modification would also allow the system to perform faster, more accurate, lower cost than floating points as recognized by Gustafson in section I overview, page 2.

Regarding claim 8, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string comprises increasing or decreasing the quantity of bits of the mantissa portion in response to a determination that the quantity of bits of the exponent portion remain unchanged (Gustafson, section 3.3 to 3.4, when altering from 5 bits posit to 6 bit posit, the exponent bit as shown in blue color remain the same, as the mantissa increases when bits are added to the right. Section 3.3 in IEEE float, increase number of bits also means changing the exponent, but with type III posit, it is trivial, adding bit to the right increases dynamic range at the north and south, and accuracy at the east and west part).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention modify Callegari’ system to convert different level of precision based on Gustafson’s method by adding bits to the end of the posit because it would be less complicated to alter the level of precision and increase dynamic range and accuracy as recognized by Gustafson in section 3.3. Callegari also recognized that by changing the precision level of data processing, it would significantly improve application performance and reduce its memory and bandwidth requirements, thereby freeing up system resources for other applications (Callegari, [0045]).

Regarding claim 9, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of Gustafson, section 7.1, page 39 when the exponent increase from 2 to 3, the regime bit decreases, the mantissa increases. When the exponent size is 3, the dynamic range goes far beyond what 16 bit floats can express and is probably overkill for most low precision applications).  
The same motivation used in claim 8 can apply to claim 9.

Regarding claim 10, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string further comprises increasing the quantity of bits of the exponent portion or the regime portion and decreasing the quantity of bits of the other of the exponent portion or the regime Micron 2018-1263.00/US43BCH Docket No. 1015.0120001portion in response to a determination that the quantity of bits of the exponent portion are increased or decreased (section 7.1, page 39, as exponent size (es) increases, the regime bit decreases. When the exponent size is 3, the dynamic range goes far beyond what 16 bit floats can express and is probably overkill for most low precision applications).
The same motivation used in claim 8 can apply to claim 10.

Regarding claim 11, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string further comprises altering a numerical value corresponding to the exponent portion (section 7.1, page 39, as exponent size (es) increases, and the length of the bit remains the same. When the exponent size is 3, the dynamic range goes far beyond what 16 bit floats can express and is probably overkill for most low precision applications).
The same motivation used in claim 8 can apply to claim 11.

Regarding claim 12, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the controller is further configured to: determine a maximum positive value for the second bit string (Gustafson, section 3.1 page 17, the maximum positive value is useed); determine a minimum positive value for the second bit string (Gustafson, section 3.1, page 17, the minimum positive value is 1/useed); and cause the logic circuitry to alter the second quantity of bits of the second bit string to generate a third bit string having a third quantity of bits that correspond to the maximum positive value for the bit string or the minimum positive value for the second bit string (Gustafson, section 3.1, page 18, the rules for altering or interpolating precision is between 0 and minpos, the new value is minpos/useed, between infinity and maxpos, the new value is useed^2).

Regarding claim 13, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the first bit string or the second bit string, or both is formatted according to a Type III universal number format or a posit format (Gustafson, Gustafson, 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits).

Regarding claim 14, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the first level of precision and the second level of precision each correspond to a dynamic range or a resolution, or both (Gustafson, section 3.3 with type III posits, adding bits to the end of the posit increases dynamic range at the north and south part, and accuracy at the east and west).

Regarding claim 15, recites a method claim that is corresponding to the apparatus claim 7. Therefore, it is rejected for the same reasons as claim 7.

Regarding claim 16, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including further comprising: increasing a quantity of bits associated with the first bit sub-set, the second bit sub-set, the third bit sub-set, and the fourth bit sub-set; and decreasing the quantity of bits associated with a different one of the first bit sub-set, the second bit sub-set, the third bit sub-set, and the fourth bit sub-set (Gustafson, section 3.4, as the ringplot moves toward the middle, the exponent bit and mantissa bit increase and the regime bit decreases).

Regarding claim 17, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the first sub-set of bits indicates a sign corresponding to the first bit string and the second bit string, the second sub-set of bits indicates a regime corresponding to the first bit string and the second bit string, the third sub-set of bits indicates an exponent corresponding to the first bit string and the second bit string, and the fourth sub-set of bits indicates a mantissa corresponding to the first bit string and the second bit string (Gustafson, section 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits).
Regarding claim 18-19, 22-24, recite method claims corresponding to claim 8-9, 11-12, and 14, respectively. Therefore, they are rejected for the same reasons as claim 8 and 9, 11-12, and 14, respectively.
Regarding claim 20-21, recite method claims corresponding to claim 10. Therefore, they are rejected for the same reasons as claim 10.
Regarding claim 4 and 5, the same reasons that is used to reject claim 12 and 13 can be used to reject claim 4 and 5, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
R.Chaurasiya et al., “Parameterized Posit Arithmetic Hardware Generator,” 2018 IEEE 36th international conference on computer design (ICCD), Orlando, FL, USA, 2018, pp.334-341 doi: 10.1109/ICCD.2018.00057. (year: 2018)
Chaurasiya teaches a hardware implementation to replace the Floating Point Units (FPU) with Posit Arithmetic Unit (PAU) due to the greater accuracy, speed, and simpler hardware design (abstract). Chaurasiya discloses a generator to generate the adder and multiplier using the posit format to replace with standard floating point because posit format is better, but does not explicitly discloses how the posit format works and how the posit alter the bit to change the level of precision.
 M. K. Jaiswal and H. K. -. So, "Universal number posit arithmetic generator on FPGA," 2018 Design, Automation & Test in Europe Conference & Exhibition (DATE), Dresden, Germany, 2018, pp. 1159-1162, doi: 10.23919/DATE.2018.8342187. (Year: 2018)
Jaiswal teaches the posit arithmetic algorithm flow and architectures generator and demonstrates it on FPGA platform, Jaiswal also teaches the posit format includes sign, regime, exponent, and mantissa bit, and the format include run time varying length of the subset (abstract). But does not discloses how they bits are alter in changing precision.
M. K. Jaiswal and H. K. -. So, "Architecture Generator for Type-3 Unum Posit Adder/Subtractor," 2018 IEEE International Symposium on Circuits and Systems 
Jaiswal’s disclosure is aimed towards the hardware architecture aspect of a recently proposed posit format (abstract), and the paper is aimed toward a hardware algorithmic flow for posit adder and demonstrated its architecture implementation on FPGA as well as ASIC platforms. Jaiswal does not explicitly discloses the background of the posit format and explain how the posit format alter the bit to change the level of precision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183